180 S.E.2d 460 (1971)
11 N.C. App. 203
STATE of North Carolina
v.
Arthur Silas CASE.
No. 7128SC270.
Court of Appeals of North Carolina.
April 28, 1971.
*461 Atty. Gen. Robert Morgan by Trial Atty. H. A. Cole, Jr., for the State.
Riddle & Shackelford by John E. Shackelford, Asheville, for the defendant.
BROCK, Judge.
Defendant's sole contention upon this appeal is that the trial judge committed prejudicial error in interrupting the State's witnesses to have them repeat what they had said. Defendant concedes that the trial judge may properly question a witness to clarify the testimony or to obtain a proper understanding of what the witness said. However, defendant contends that in this trial, which lasted less than a day, it was error for the trial judge to interrupt and question the State's witnesses thirty-four times. During oral argument counsel conceded that no one of the interruptions and questions by the trial judge constitutes error, but that the prejudice to defendant arises from the number of occasions, within a short period of time, that the judge interrupted and questioned the witness.
We might concede that it is desirable that no occasion arise which would prompt the trial judge to ask questions of a witness for clarification and understanding of the testimony. However, so long as we are dealing with human beings as witnesses, solicitors and defense counsel, and so long as we undertake to communicate by a spoken language, we are going to have need for clarification and understanding of what has been said. The frequency for the need to question for clarification and understanding will decrease or increase with the capability of counsel in propounding clear questions, the capability of the witness to understand and to respond to the question which was asked, and the capability of the witness to express himself in such a way that his answer is clear. We cannot say, as a matter of law, that thirty-four interruptions by the trial judge to ask proper questions of witnesses, constitutes prejudicial error. Of course, at no time may the trial judge ask questions of a witness which tend to impeach him or cast doubt upon his credibility.
No error.
MORRIS and HEDRICK, JJ., concur.